Citation Nr: 1811632	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to March 18, 2010, and in excess of 20 percent thereafter, for service-connected right shoulder impingement syndrome with rotator cuff tear and arthritis (hereinafter, right shoulder disability).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to August 22, 2014.  


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1970 to May 1974 and from January 2003 to August 2003, with more than eleven years of additional service of an unverified nature.  

These matters come to the Board of Veterans' Appeals (Board) from September 2007 and March 2010 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issue concerning the Veteran's service-connected right shoulder disability was initially before the Board in May 2012, when it was remanded for additional evidentiary and procedural development.  In June 2014, the Board granted entitlement to an initial 30 percent disability rating for the Veteran's right shoulder disability, denied entitlement to an increased disability rating in excess of 20 percent for the Veteran's right shoulder disability from March 18, 2010, and remanded the Veteran's TDIU claim for additional development.  Thereafter, the Veteran appealed the matters with respect to his right shoulder disability ratings to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court issued an Order granting the parties' Joint Motion for Partial Remand (JMR) of that same month.  Thereafter, the matters were remanded by the Board in August 2015, March 2017, and June 2017 for additional development.  

In a June 2016 rating decision, the RO, among other actions, established TDIU from August 22, 2014.  However, the issue of entitlement to TDIU is part and parcel of the issue pending before the Board for an increased initial evaluation for his service-connected right shoulder disability - which stems back to a claim for benefits filed in July 2006.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  As such, the June 2016 TDIU allowance is not a full grant of the benefits sought, and the issue remains in appellate jurisdiction to the extent that it has been recharacterized on the title page.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate the issues on appeal.  

Since the Board's most recent remand of this appeal, the Court held in Sharp v. Shulkin, 29 Vet. App 26, 34 (2017), that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 16 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).  

The record, including the most recent VA shoulder examination in April 2017, reflects that the Veteran has consistently reported experiencing frequent flare-ups of right shoulder symptoms which cause additional functional impairment, to include additional limitation of motion.  Despite this, the record still lacks any range of motion findings which address the amount of this additional limitation of motion during a flare-up of right shoulder symptoms.  While the Board observes the inherent difficulties in determining such findings during examination undertaken when a flare-up isn't occurring, it cannot be overlooked that readjudication of the appeal at this juncture would be inappropriate and premature, as the record remains devoid of this critical information despite the Veteran's consistent reports of experience additional functional limitation due to flare-ups of right shoulder symptoms during the more-than-10-year pendency of the appeal.  

In Ardison v. Brown, 6 Vet. App. 405, 408 (1994), the Court held that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity.  See also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992); Bruce v. West, 11 Vet. App. 405, 410 (1998) (interpreting the Court's decision in Ardison).  The medical evidence of record reflects that the Veteran's right shoulder flare-ups occur quite frequently (4 times per month) and can last for 24 hours.  As such, it does not appear that scheduling the Veteran for an examination during a flare-up would be impractical.  Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  

In light of the above, the Board concludes that the evidence of record remains insufficient to adjudicate the issue regarding the Veteran's right shoulder disability, and thus, he must be afforded a contemporary and adequate VA examination to determine the severity and manifestations of his service-connected right shoulder disability throughout the pendency of the appeal (since July 2006).  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where ... through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  To that extent, the Board's prior remand directives have not been substantially completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Parenthetically, the Board encourages the Veteran to go to the nearest VA outpatient facility the next time a flare-up occurs, and the severity and manifestations of his service-connected right shoulder disability can be documented at that time.

Further, the Board concludes that, despite the extensive history of the Veteran's appeal, no efforts have been undertaken to wholly evaluate his right shoulder disability.  Specifically, as noted on the title page of this remand, the AOJ's initial adjudication of this matter established service connection for three separate right shoulder disabilities - impingement syndrome, arthritis of the joint, and a partially torn rotator cuff.  Moreover, in an October 2007 statement, the Veteran requested to have separate initial evaluations for his right shoulder arthritis and the other disabilities.  Despite this, the AOJ has assigned a single evaluation based on the Veteran's limitation of motion of the right shoulder.  While the Board notes that impingement syndrome and arthritis of the right shoulder are properly rated based on limitation of motion of the joint, consideration has not been given to whether separate evaluations may be assigned for the functional impairment resulting from damage of the specific muscles that comprise the rotator cuff, which are included in Muscle Group II (Diagnostic Code 5302), Muscle Group III (diagnostic Code 5303), and Muscle Group IV (Diagnostic Code 5304).  On remand, the Veteran must be provided an appropriate examination of these Muscle Groups so that an examiner can provide whether the resulting functional impairment of each is slight, moderate, moderately-severe, and/or severe.

In passing, it appears that there is also confusion concerning which of the Veteran's hands is dominant.  The Veteran has consistently stated that he writes with his left hand, but that he performs all other tasks with his right hand and arm.  Despite this, the VA examination reports of record vary in this regard, referring to him as left-handed, right-handed, and ambidextrous.  The Board finds this to be a critical point because, as the level of disability increases, the disability rating for the major arm increases more than that for the minor arm.  Thus, there is a potential difference (increase) for the Veteran should his right arm be determined to be his major arm.  

In this regard, the Board notes that 38 C.F.R. § 4.69 addresses how the dominant hand is to be determined.  The regulation provides that the handedness for the purpose of a dominant rating will be determined by the evidence of record or by testing on VA examination.  Accordingly, the Board concludes that, upon re-examination, the examiner should provide a definitive statement concerning which hand/arm is dominant for rating purposes.  

Finally, as the Veteran's TDIU appeal is reliant upon his service-connected disabilities and the evaluations assigned for such, the TDIU claim is inextricably intertwined with the issue for an increased initial evaluation being remanded herein.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Essentially, the AOJ's decisions regarding this issue may affect the outcome and procedural posture of the Veteran's TDIU issue.  Accordingly, the AOJ is reminded that the Veteran's issue remanded herein must be readjudicated prior to the development of the Veteran's TDIU issue.

Finally, so that the examiner is fully apprised of the most updated medical evidence of record pertaining to the Veteran's service-connected right shoulder disability, the AOJ should request that the Veteran identify and complete a release for all private treatment records regarding his right shoulder that are not already of record.  Also, updated VA treatment records from the VA Medical Centers (VAMCs) in Detroit, Michigan, and Battle Creek, Michigan, and all associated facilities must be obtained and associated with the file for review.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain and associate with the file all updated records of VA treatment from the VAMCs in Detroit, Michigan, (dated after August 17, 2017) and Battle Creek, Michigan, (dated after November 30, 2017).  

2.  The AOJ must request that the Veteran identify the names, addresses, and approximate dates of treatment for all of the non-VA health care providers who have treated him for his right shoulder disability.  

After securing appropriate release(s) from the Veteran, the AOJ must make two attempts to obtain any identified private treatment records which are not already associated with the file or make a formal finding that a second request for such records would be futile.  

The Veteran must be notified of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).  

3.  Thereafter, the AOJ must request that the Veteran be scheduled for an appropriate VA examination to evaluate his service-connected right shoulder disability.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected right shoulder disability.  

The examiner must determine which hand/arm is dominant for the purposes of evaluating this disability.  

*To the degree possible, it would be helpful to schedule the Veteran for a VA examination during a flare-up of his service-connected right shoulder disability.  

*In addition to the information requested by the standard DBQ relating to disabilities of the shoulder, the examiner must specifically address the following:

- Provide findings for limitation of motion (expressed in degrees) for the Veteran's right shoulder during a flare-up of symptoms, currently and retrospectively.  In doing so, please review the prior VA examination reports, and based on the information therein, provide the requested findings (limitation of motion of the right shoulder during flare-ups) for each examination undertaken during the pendency of the appeal.  

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  Thereafter, the AOJ must request that the Veteran be scheduled for VA Muscles examination to evaluate the functional impairment stemming from his service-connected rotator cuff tear.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  

The examiner must identify whether the Veteran has muscle injury associated with his service-connected right shoulder disability and indicate which specific Muscle Groups are involved - II, III, and/or IV.  

For each rotator cuff muscle (Muscle Group) that is identified as being damaged, the examiner should determine the extent and current degree of impairment manifested by any muscle damage.  The disability associated with any affected Muscle Groups should be classified as "slight," "moderate," "moderately severe," or "severe."  In this regard, the examiner should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinions that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles that are relied upon in forming his/her opinion.  

5.  Thereafter, the AOJ must readjudicate the issue of entitlement to an increased initial evaluation for the Veteran's service-connected right shoulder disability, to include the affected joint and Muscle Groups, as appropriate.  If the benefit is not granted to the fullest extent, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

6.  Thereafter, the AOJ must complete any additional evidentiary development necessary to adjudicate the Veteran's TDIU issue prior to August 22, 2014, to specifically include collecting and verifying information concerning his complete educational and occupational history, and scheduling him for additional VA examination(s) necessary for adjudicating the issue.  

7.  Thereafter, the AOJ must adjudicate the TDIU issue prior to August 22, 2014, in light of any additional evidence added to the record.  If the benefit remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


